Citation Nr: 1512053	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 572	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from August 1994 to May 1996.  The appellant filed this appeal seeking recognition as the Veteran's adoptive daughter for DEA benefits purposes.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 administrative decision in which the RO denied the appellant's claim for DEA benefits under 38 U.S.C.A. § Chapter 35.  The appellant filed a notice of disagreement (NOD) in August 2012.  A statement of the case (SOC) was issued in February 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in March 2013. 

The matter was remanded by the Board in November 2013, and has been returned to the Board following action by the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of a paper claims folder as well as an electronic record known as Virtual VA/VBMS.  


FINDINGS OF FACT

1.  A February 2014 rating action appears to establish basic eligibility to DEA under the provisions of Chapter 35, Title 38, of the United States Code effective January 13, 2014; the Veteran has not disagreed with the effective date.  

2.  In May 2014, the Board was notified that a withdrawal of this appeal is requested by Appellant.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, Chapter 35 benefits were apparently awarded in 2014 as noted above.  The Veteran has not disagreed with the effective date of the award.  Hence, there remains no allegation of errors of fact or law for appellate consideration of the issue of basic eligibility for DEA under the provisions of Chapter 35, Title 38, of the United States Code.  Accordingly, the Board does not have jurisdiction to review this claim; moreover the Appellant has withdrawn this appeal.  Accordingly, it is dismissed.  


ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


